Citation Nr: 1540510	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 20 percent disabling from March 15, 2005 to January 18, 2012 (except for a period when a temporary total rating was in effect) and 40 percent disabling since January 19, 2012.

2.  Entitlement to a higher initial rating for stress incontinence associated with herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 40 percent disabling since October 20, 2011.

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated 10 percent disabling from March 15, 2005 to October 19, 2011 and 40 percent disabling since October 20, 2011.

4.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated 20 percent disabling since October 20, 2011.

5.  Entitlement to a higher initial rating for a residual surgical scar of the lumbar spine associated with herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 10 percent disabling since September 16, 2008.
 
6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to March 20, 2012 (except for a period when a temporary total rating was in effect).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, T.A., and P.C.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from February to March 2000.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, a Decision Review Officer (DRO) granted service connection for herniated lumbar intervertebral discs L4-L5 and L5-S1 and assigned an initial 20 percent disability rating, effective March 15, 2005.  The DRO also granted service connection for left lumbar radiculopathy and assigned an initial 10 percent disability rating, effective March 15, 2005.  This determination is also on appeal.

In September 2008, the Veteran testified at a hearing before a DRO at the RO and a transcript of that hearing has been associated with his claims folder.

In November 2008, the RO granted a temporary total (100 percent) rating for the service-connected back disability based on surgical or other treatment necessitating convalescence, effective from June 21, 2007 to November 30, 2007.  The initial 20 percent rating was continued from December 1, 2007.  In that decision, the RO also granted service connection for a residual scar of the lumbar spine and assigned an initial 10 percent disability rating, effective September 16, 2008.  This determination is also on appeal.

As the Veteran was granted the full benefit he sought during the period from June 21, 2007 to November 30, 2007, his appeal for a higher initial rating for the service-connected back disability is not at issue during that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2012, the RO assigned an initial 40 percent rating for the service-connected back disability, effective January 19, 2012 and assigned an initial 40 percent rating for left lower extremity radiculopathy, effective October 20, 2011.  In that decision, the RO also granted service connection for stress incontinence and right lower extremity radiculopathy and assigned initial 40 percent and 20 percent disability ratings, respectively, both effective October 20, 2011.  These determinations are also on appeal.

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript has been associated with his claims folder.

These issues were all before the Board in September 2012 when they were remanded for additional development.  The requested development has been completed and the appeal has been returned to the Board. 


FINDINGS OF FACT

1.  Since March 15, 2005 the Veteran's herniated lumbar intervertebral discs L4-L5 and L5-S1 has been productive of limitation of flexion to 30 degrees or less without unfavorable ankylosis or bed rest prescribed by a physician with treatment from a physician of at least six weeks during a 12 month period.  

2.  Radiculopathy of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve secondary to the lumbar spine disability was since October 24, 2008.  

3.  The Veteran's radiculopathy of the left leg was productive of mild incomplete paralysis from March 15, 2005 to October 23, 2008.   

4.  The Veteran's radiculopathy of the left leg was productive of moderate incomplete paralysis from October 24, 2008 to October 19, 2011.  

5.  The Veteran's radiculopathy of the left leg was productive of moderately severe incomplete paralysis from October 20, 2011.  

6.  As of May 23, 2014, the Veteran's back disability has resulted in fecal incontinence with constant slight or occasional moderate leakage.  

7.  The Veteran's stress incontinence does not require the use of an appliance; his absorbent material must be changed two to four times each day.  

8.  The Veteran has a scar that is tender to palpation and has underlying soft tissue damage, but is without adherence, ulceration, breakdown, or loss of motion or function.  

9. The Veteran did not meet the percentage criteria for TDIU prior to September 16, 2008; referral for extraschedular consideration is not required as the evidence does not show that he was precluded from gainful employment by his service connected disabilities.  

10. The percentage criteria for TDIU were met as of September 16, 2008, but he was not precluded from gainful employment by his service connected disabilities before March 20, 2012 and no single service connected disability rendered him unemployable on or after that date.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent initial rating for herniated lumbar intervertebral discs L4-L5 and L5-S1 have been met since March 15, 2005 (except for a period when a temporary total rating was in effect); entitlement to an evaluation in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2015).  

2.  The criteria for a 20 percent evaluation, but not higher, for right lower extremity radiculopathy as secondary to the herniated lumbar intervertebral discs have been met for the period beginning October 24, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, 4.124a, Codes 5243, 8520 (2015). 

3.  The criteria for a 10 percent evaluation for fecal incontinence as secondary to the herniated lumbar intervertebral discs are met as of May 23, 2014.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, 4.114, Codes 5243, 7332 (2015).

4.  The criteria for an initial rating for stress incontinence of greater than 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.115b, Code 5242 (2015).  

5.  The criteria for an initial rating for left lower extremity radiculopathy of greater than 10 percent for the period from March 15, 2005 to October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, Code 8520. 

7.  The criteria for a 20 percent rating for left lower extremity radiculopathy for the period from October 24, 2008 to October 19, 2011 have been met; the criteria for a rating in excess of 20 percent were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, Code 8520.

8.  The criteria for a rating greater than 40 percent for left lower extremity radiculopathy from October 20, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, Code 8520.

9.  The criteria for an evaluation in excess of 10 percent for a post-operative surgical scar of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21; 38 C.F.R. § 4.118, Codes 7801, 7802, 7803, 7804, 7805 (2015).

10. The criteria for a total rating for compensation purposes based on individual unemployability prior to March 20, 2012 (except for a period when a temporary total rating was in effect) have not been met for any portion of the period on appeal.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Veteran was provided VCAA notice letters in April 2005 and October 2008 that includes all the required information.

The duty to assist has also been met.  The September 2012 remand instructed that the Veteran be afforded VA examinations for all disabilities on appeal.  This has been accomplished.  These examination reports address all rating criteria and include all requested opinions pertaining to the claims for increased ratings.  The Veteran's VA treatment records have also been obtained, as have all pertinent private medical records.  

The September 2012 remand also requested additional development for the Veteran's claim for TDIU.  Medical opinions that were to address the Veteran's employability were to be provided for periods from March 2005 to June 2007; December 2007 to September 2008; and September 2008 to March 2012.  The requested opinions were obtained for the periods of December 2007 to September 2008 and September 2008 to March 2012.  An opinion was not obtained for the March 2005 to June 2007 period.  

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Board finds that in this case the failure to obtain the requested opinion for the period from March 2005 to June 2007 is harmless error.  Other evidence received since the September 2012 remand demonstrates that the Veteran was employed on a full time basis during this period.  Furthermore, the Veteran, in his October 2012 application for TDIU, states that the date his disability affected full-time employment was August 2008, which is subsequent to the period in question.  Therefore, as there is no reasonable possibility that any additional development would assist the Veteran in substantiating his claim, the failure to obtain this opinion was harmless error, and the Board may proceed with consideration of the TDIU claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also VAOPGCPREC 5-2004.  The development requested by the September 2012 remand has been substantially completed.  

In a statement received since the September 2012 remand, the Veteran states that he utilized Chapter 31 benefits to go to law school.  The Veteran's vocational rehabilitation folder has not been associated with the record.  Again, the Board finds that failure to obtain these records is also harmless error.  The fact that the Veteran was allowed to participate in the vocational rehabilitation program is premised on his ability to be employed.  Therefore, there is no reasonable possibility that these records would assist the Veteran in substantiating his claim for TDIU, and an additional remand to obtain these records is not necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's current back symptomatology, as well as all associated disabilities.  There was a discussion of relevant evidence.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any relevant outstanding evidence that would be reasonably likely to further substantiate the claims on appeal, and the Board will proceed with consideration of the Veteran's appeal.

Initial Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In instances, such as this one, in which the Veteran disagrees with the initial rating, staged ratings are to be considered in order to reflect the changing level of severity of a disability during since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Lumbar Spine

The Veteran's lumbar spine disability is evaluated under the rating code for intervertebral disc syndrome.  This code states that intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  

Unfavorable ankylosis exists when the spine is fixed in flexion or extension and the unfavorable ankylosis results in additional enumerated symptoms.  If the spine is fixed in a neutral position, the ankylosis is always considered favorable.  38 C.F.R. § 4.71a, Note (5), General Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These considerations are not applicable where a veteran is in receipt of the maximum rating for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The rating codes for degenerative arthritis of the spine must be considered, as arthritis of the lumbar spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

The relevant evidence includes the report of a November 2005 VA spine examination.  The Veteran reported constant severe back pain with radiation to his left leg.  He experienced 3 or 4 "incapacitating episodes" a week or approximately 156 days in a 12 month period.  On examination, there was no abnormal curvature or ankylosis of the spine, and the Veteran had a normal gait.  There was no evidence of spasm.  Flexion was to 60 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees, with pain beginning at each of these points.  The Veteran's loss of motion was due to pain.  While the examiner reported that there was additional loss of motion on repetitive use, the reported measurements were unchanged.  The diagnosis was symptomatic herniated lumbar intervertebral discs at L4-L5 and L5-S1.  

The Veteran underwent surgery for bilateral posterolateral fusion at L4-L5 and L5-S1 on June 21, 2007.  A temporary total evaluation was assigned as of this date and ending November 30, 2007.  

The Veteran underwent another VA examination of his spine in October 2008.  The claims folder was reviewed by the examiner.  The Veteran reported daily pain that ranged from 4 to 10 on a scale to 10.  There were also severe flares weekly that lasted from one to two days and resulted in additionally limited activity.  There was no incontinence.  The Veteran was reported to have "incapacitating episodes" at least once a week that lasted from 30 minutes to two days, which meant he had at least 52 periods a year.  

On examination, there was no spasm, guarding, or abnormal gait.  There was lumbar flattening but no other abnormal curvatures, and no ankylosis.  Range of motion was 42 degrees of flexion, 18 degrees of extension, 22 degrees of left and right lateral flexion, and 30 degrees of left and right rotation.  Pain was present throughout the range of motion, but there was no additional loss of motion following repetitive use.  The diagnosis was herniated lumbar intervertebral discs status post lumbar surgery with radiculopathy and surgical scar.  

An October 2008 private medical record notes the Veteran's June 2007 surgery.  He did well post-operatively, and returned to work in early 2008.  This included vigorous activity demanded by his job as a SWAT team member, such as running distances and carrying full gear.  However, he began to experience increased back pain, which had become significant in the last several months.  

A June 2010 private examination was negative for spinal deformities on visual inspection.  The Veteran walked with an antalgic gait favoring the left leg.  He had palpable muscle spasms over L4-L5 and L5-S1.  

A September 2011 VA treatment record notes the Veteran's surgical history but adds that he now had chronic pain syndrome.  

The Veteran was afforded a new VA examination of the back in January 2012.  He reported flare-ups lasting one to two days two times each month.  On examination, forward flexion was to 20 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, right rotation to 5 degrees, and left rotation to 10 degrees, with objective evidence of pain at each of these points.  There was additional limitation following repetitive motion testing, with flexion to 15 degrees, extension to zero degrees, right and left lateral flexion to 5 degrees, right rotation to 10 degrees, and left rotation to 5 degrees.  Muscle spasm was also present, as was an abnormal gait.  The examiner said that the Veteran did not have intervertebral disc syndrome, and did not provide the total duration of all incapacitating episodes over the past year.  

The most recent VA examination was conducted in April 2013.  The Veteran was in severe pain at the time of the evaluation and not able to perform any of the range of motion movements, which were all recorded as zero degrees.  Ankylosis was not reported.  His functional limitations were due to less movement than normal, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had intervertebral disc syndrome, which caused incapacitating episodes of at least two weeks but not more than four weeks in duration during the last year.  He used a wheelchair occasionally and used a cane on a regular basis.  Arthritis was confirmed on x-ray study but there was no evidence of a vertebral fracture.  

May 2013 VA treatment records show that the Veteran claimed the need for powered mobility.  He was reportedly unable to walk outdoors for any distance due to back and hip pain that was no longer controlled by medication.  

VA treatment records from June 2013 show that the Veteran was scheduled to undergo a L5-S1 epidural steroid injection in July 2013.  

August 2014 VA treatment records show that the Veteran reports that his hip pain had not improved since the most recent surgery, and that he had been experiencing extreme back pain for four days.  The back hurt to the touch, was not improved with medication, and was bringing the Veteran to tears. 

A September 14, 2014 orthopedic consultation states that the Veteran had been using a wheelchair for several years but could walk short distances with a cane.  His "biggest issues" were worsening low back pain with radicular pain extending to the lateral aspect of both feet.  He also endorsed about 10 episodes of fecal incontinence.  

Except for the period in which the temporary total evaluation was assigned, the evidence supports entitlement to an initial 40 percent rating for the Veteran's lumbar spine disability prior to January 19, 2012.  Although forward flexion was not limited to less than 30 degrees when measured on the examinations during this period, each of these examinations noted pain throughout the range of motion.  Furthermore, the November 2005 and October 2008 VA examinations each described several "incapacitating episodes" each week lasting from a few minutes to two days.  These do not appear to have been incapacitating episodes as defined by 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1), as there is no evidence he was prescribed bedrest by a physician on these occasions.  However, this does constitute evidence of flare-ups, during which it would be expected that the Veteran experiences additional loss of motion in which forward flexion is limited to less than 30 degrees.  Furthermore, the November 2005 VA examiner reported that the Veteran has additional loss with repetitive motion, but failed to indicate the extent of this loss in his report.  These factors bring the evidence into equipoise, and when all doubt is resolved in favor of the Veteran, a 40 percent evaluation is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a, Code 5243; DeLuca.  

The Board has considered entitlement to an initial rating in excess of 40 percent but this is not supported by the evidence.  There is no evidence of ankylosis during the period prior to January 19, 2012.  This precludes an evaluation higher than 40 percent under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5243.  

Entitlement to an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes has also been considered.  The November 2005 VA examination reported 156 days of "incapacitating episodes" and the October 2008 examination refers to weekly episodes lasting from 30 minutes to two days.  However, the definition of an incapacitating episode is that it requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  This definition was not cited in these two examination reports, and it is clear from the context that the examiners were counting any flare-up as an incapacitating episode and not just those for which bedrest and treatment were obtained from a doctor.  For example, the October 2008 examination counts the reported 30 minute flare-ups as an incapacitating episode.  

The evidence during this period, including treatment records, does not show any periods of bedrest prescribed by a doctor with treatment from a doctor.  A higher rating is not supported under this formula.  

Although service connection for radiculopathy of the right leg has already been established from October 20, 2011, there is evidence of radiculopathy prior to that date.  The evaluation of the low back disability has been continually on appeal since July 2007, and any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See The General Formula for Diseases and Injuries of the Spine, Note (1).  

At the October 24, 2008 VA examination, the Veteran reported radiating pain of the left leg and sometimes of the right leg to the toes.  The Veteran reported severe bilateral leg pain into both feet at a January 2010 private medical consultation.  At a June 2010 private examination, the Veteran complained of bilateral posterior thigh pain and leg pain following an L5 and S1 distribution.  Motor evaluation was normal on both sides, although Achilles deep tendon reflexes were reduced bilaterally.  Based on these findings, entitlement to service connection for right lower extremity radiculopathy is warranted from October 24, 2008.  The reports of severe pain and reduced Achilles tendon reflexes are sufficient to support a finding of moderate paralysis, which is evaluated as 20 percent disabling.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

The evidence fails to support entitlement to an evaluation in excess of 40 percent for herniated lumbar intervertebral discs L4-L5 and L5-S1.  Prior to the April 2013 examination, the Veteran was always shown to have significant motion in in the thoracolumbar spine; hence it could not be found that there was ankylosis.  At the April 2013 examination the Veteran was reported to have 0 degrees of motion in all directions.  These findings are indicative of ankylosis, but the reports of motion at 0 degrees indicate the spine was in a neutral position and there were no reports of the associated symptoms enumerated in the rating criteria.  Hence, the evidence is against a finding that the ankylosis is unfavorable.

An evaluation in excess of 40 percent is not warranted.  See General Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5243.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes also fails to support a rating in excess of 40 percent from January 19, 2012.  The April 2013 examination noted the correct definition of an incapacitating episode, and then stated that there were incapacitating episodes of at least two weeks but not more than four weeks in duration during the last year.  This does not support an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

There is one other factor that must be considered, and that is the Veteran's fecal incontinence.  He denied fecal leakage at the January 2012 VA examination.  However, he admitted to fecal incontinence at a May 23, 2014 psychiatric consultation.  A September 14, 2014 orthopedic consultation also shows that the Veteran experiences fecal incontinence.  Bowel impairment is to be evaluated separately under an appropriate diagnostic code.  See The General Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, a separate 10 percent evaluation is assigned under the rating criteria for impairment of sphincter control, representing constant slight or occasional moderate leakage, effective from May 23, 2014.  A 30 percent evaluation has been considered but in the absence of evidence that the Veteran wears a pad is not appropriate.  38 C.F.R. § 4.114, Code 7332.  

Urinary Incontinence

Entitlement to service connection for stress incontinence as secondary to the Veteran's service connected herniated lumbar intervertebral discs was established in a February 2012 rating decision.  A 40 percent evaluation was assigned by analogy to the rating code for neurogenic bladder, effective from October 20, 2011.  38 C.F.R. §§ 4.20, 4.115b, Code 5242.  

Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

The rating code states that a neurogenic bladder is to be evaluated as a voiding dysfunction.  38 C.F.R. § 4.115b, Code 5242.  The Veteran is already in receipt of the highest evaluation available for both urinary frequency and obstructed voiding.  The only predominant area of dysfunction that allows for a rating higher than 40 percent is that of urine leakage.  Urine leakage that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day is evaluated as 60 percent disabling.  The wearing of absorbent materials which must be changed two to four times a day merits continuation of the 40 percent rating currently in effect.  38 C.F.R. §§ 4.115b, Code 5242.  

The evidence does not support entitlement to a rating higher than 40 percent for the Veteran's stress incontinence.  The January 2012 VA examination states that the Veteran has a voiding dysfunction.  He was unable to hold urine in his bladder when he had an urgent need to go.  The Veteran was using wads of toilet paper to catch his urine leakage, which he changed three times a day.  The April 2013 VA examination states that the Veteran's urine leakage required absorbent material which must be changed two to four times per day, without the need for an appliance.  VA treatment records dated through 2014 do not contain any additional information regarding the use of absorbent material.  The evidence does not show that the Veteran requires the use of an appliance or must change his absorbent materials more than four times a day.  Thus, the criteria for a higher evaluation are not met.  38 C.F.R. §§ 4.115b, Code 5242.  

Lower Extremity Radiculopathy

Entitlement to service connection for left lower extremity radiculopathy was established in a July 2007 rating decision.  A 10 percent evaluation was assigned under the rating code for paralysis of the sciatic nerve.  

A February 2012 rating decision increased the evaluation for left lower extremity radiculopathy to 40 percent, effective from October 20, 2011.  A separate 20 percent rating was assigned under the rating code for paralysis of the sciatic nerve for right lower extremity radiculopathy, also effective from October 20, 2011.  

Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabling.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The Board has already discussed the presence of radiculopathy of the right lower extremity during the period prior to October 20, 2011 in conjunction with the evaluation of the Veteran's back disability.  Therefore, for this portion of the decision, the Board will confine its discussion of the evaluation of the right lower extremity to the period beginning October 20, 2011.  

A February 2005 letter from the Veteran's chiropractor states that he complained of lower back and left hip pain that radiated into his lateral leg and calf.  

The November 2005 VA examination shows that the Veteran reported pain that radiated to his left lower limb.  The measurements at mid-thigh and mid-calf were equal for each leg.  The motor examination was normal for both lower extremities.  On sensory examination the left lower extremity was impaired while the right lower extremity was normal.  Reflexes were normal bilaterally.  Lasegue's sign was positive on the left side.  

At the October 24, 2008 VA examination, the Veteran reported numbness, paresthesias, weakness, unsteadiness and falls on a weekly basis.  He had radiating pain of the left leg and sometimes of the right leg to the toes.  The motor examination and sensory examination were normal.  Knee jerks were diminished bilaterally.  

The Veteran reported severe bilateral leg pain into both feet at a January 2010 private medical consultation.  

At a June 2010 private examination, the Veteran complained of bilateral posterior thigh pain and leg pain following an L5 and S1 distribution.  Motor evaluation was normal on both sides, although Achilles deep tendon reflexes were reduced bilaterally. 

Muscle strength testing at the January 2012 VA examination shows that knee extension, ankle plantar flexion and dorsiflexion, and great toe extension were all 4/5 bilaterally.  Deep tendon reflexes were normal bilaterally, with no muscle atrophy.  Sensory examination shows there was decreased sensation to touch of the right lower leg, ankle, foot and toes.  Sensation to light touch was absent in the left leg at the lower leg, ankle, foot and toes.  He reported constant pain of moderate severity in each leg.  The examiner opined that the Veteran's radiculopathy was of moderate severity.  

March 2012 VA treatment records show that the deep tendon reflexes were normal for both legs.  There was a negative foot drop.  Sensation to touch was decreased in the L4-L5 bilateral nerve roots.  Muscle strength was 4/5.  

The April 2013 VA examination shows that the Veteran had normal muscle strength of the lower extremities without atrophy.  Reflexes were normal, but the left ankle reflex was reduced.  The sensory examination showed decreased sensation to light touch in both legs.  The Veteran reported constant severe pain in both legs, mild paresthesias, and moderate numbness.  

For the radiculopathy of the left leg, the Board finds that the initial 10 percent evaluation was appropriate.  The November 2005 VA examination showed that the involvement was wholly sensory, with normal motor examination, reflexes, and muscle tone.  This equates to mild paralysis and a 10 percent rating.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

However, the Board also finds that a 20 percent evaluation for radiculopathy of the left leg is appropriate as of October 24, 2008.  In addition to the decreased sensation, diminished reflexes were first shown on this date.  This was confirmed on a June 2010 private examination.  The Board finds that when the abnormal reflexes are combined with the previously noted sensory deficit as well as the Veteran's report of sometimes severe pain, this equates to moderate paralysis.  In the absence of any other objective findings at this juncture, entitlement to moderately severe paralysis and a 40 percent rating was not yet demonstrated.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

A rating in excess of 40 percent is not supported for the period from October 20, 2011.  The criteria for a 60 percent rating include marked muscular atrophy.  The Veteran has not been found to have atrophy of the left lower extremity.  His paralysis of the sciatic nerve of the left leg was found to be no more than moderately severe during this period, and this rates continuation of the 40 percent evaluation.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

Turning to the radiculopathy of the right lower extremity, the Board finds that the criteria for an evaluation greater than 20 percent for the period from October 20, 2011 is not warranted.  The symptoms during this period were decreased sensation to touch, slightly reduced muscle strength on one examination, and the Veteran's subjective reports of moderate to severe pain, mild paresthesias, and numbness.  Reflexes of the right leg were normal, and the January 2012 VA examiner opined that the Veteran's radiculopathy was of moderate severity.  The Board agrees, and the 20 percent evaluation remains appropriate for this period.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

Scar

Entitlement to service connection for a residual surgical scar of the lumbar spine associated with herniated lumbar intervertebral discs was established in a November 2008 rating decision.  A 10 percent evaluation was assigned, effective from September 16, 2008.  

The October 2008 VA examination noted that the location of the Veteran's scar was on the posterior surface of the trunk.  The maximum width was 2.5 centimeters, and it was 13 centimeters long.  The scar was tender to palpation and had underlying soft tissue damage, but was without adherence, ulceration, breakdown, or loss of motion or function.  

The April 2013 VA examiner reported that the Veteran had a surgical scar.  However, it was not painful or unstable, and did not exceed six square inches in size.  Furthermore, it did not result in any limitation of function. 

The Veteran's scar is evaluated under the rating code for scars that are superficial or painful on examination. 38 C.F.R. § 4.118, Code 7804. 

The criteria for rating scars were amended effective October 23, 2008.  The October 2008 revisions apply to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran can also request to be reviewed under the new criteria.  See 38 C.F.R. § 4.118.  In this case, the claim was received prior to October 23, 2008.  The Veteran has not requested review under the new rating criteria.  Therefore, only the pre- October 2008 version of the schedular criteria, set out immediately below, is applicable. 

Under these rating criteria, scars that are superficial and painful on examination are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Code 7804 (2008).  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  As the Veteran is already in receipt of the highest evaluation under this rating code, the Board will determine if there are other rating criteria that should be considered in the evaluation of the Veteran's disability. 

The rating code for scars that are superficial and unstable also allows for a maximum evaluation of 10 percent, and is of no benefit to the Veteran.  38 C.F.R. § 4.118, Code 7803 (2008).  The rating code for scars of other than the head, face, or neck and that are deep or because limited motion provides for up to a 40 percent evaluation.  However, this rating code is not applicable, as the November 2008 VA examiner noted that the scar was not deep and did not cause limitation of motion.  38 C.F.R. § 4.118, Code 7801 (2008).  The rating code for scars of other than the head, face, or neck that are superficial and that do not cause limited motion again provides for a maximum 10 percent evaluation. 

Finally, 38 C.F.R. § 4.118, Code 7805 (2008) states that other scars are to be rated on limitation of function of the affected part, but the November 2008 VA examiner found that the scar did not cause any limitation of function.

Even if the Veteran would have requested review under the new criteria that went into effect in October 2008, his claim would still fail. At least three service connected scars are required for consideration of an evaluation greater than 10 percent under the current rating code for unstable or painful scars, and the Veteran is service connected for only the one surgical scar.  See 38 C.F.R. § 4.118, Code 7804 (2015).  38 C.F.R. § 4.118, Code 7800 (2015) is concerned with scars of the head, face, or neck; and 38 C.F.R. § 4.118, Code 7801 (2015) requires evidence of a deep scar, which the October 2008 examiner found does not exist.  38 C.F.R. § 4.118, Code 7802 (2015) provides for no more than a 10 percent evaluation. 

The rating code for other scars states that any disabling effects not considered in rating under codes 7800-04 is to be evaluated under an appropriate rating code. 38 C.F.R. § 4.118, Code 7805 (2015).  However, as already noted, the October 2008 examiner found that the scar did not cause any limitation of function, and the Veteran is already in receipt of compensation based on limitation of his lumbar spine.  Therefore, it would have been of no benefit to the Veteran to have been evaluated under the new rating criteria.

Other Considerations

Consideration has also been given regarding whether the schedular evaluations for the Veteran's lumbar spine, urinary stress incontinence, radiculopathy and scar are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his disabilities, all of which stem from his lumbar spine disability.  These symptoms include limitation of motion of the lumbar spine and pain, which are provided for in the rating criteria.  The rating criteria also provide that associated neurologic symptoms are to receive separate evaluations.  This has been accomplished.  His scar does not produce any symptoms not included in the rating criteria.  Accordingly, there is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not required.

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition prior to March 20, 2012.  The Veteran does not contend that such symptoms exist, and they are not demonstrated by the evidence.  A 100 percent combined evaluation has been in effect from March 20, 2012, and it follows that consideration of the combined effects symptoms is of no benefit to the Veteran for that period.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


TDIU

The Veteran contends that his service connected disabilities render him unemployable.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record shows that the scheduler evaluation was not met for the period prior to September 16, 2008.  The Veteran's service connected disabilities during this period were his herniated lumbar discs, now evaluated as 40 percent disabling; and left lower extremity radiculopathy associated with herniated lumbar intervertebral discs, still evaluated as 10 percent disabling.  Using the Combined Ratings Table, this results in a combined 50 percent evaluation.  38 C.F.R. § 4.25 (2015).  Therefore, TDIU may not be awarded on a scheduler basis.  

The Board has considered whether or not referral to the Director of Compensation and Pension Service for extraschedular adjudication pursuant to 38 C.F.R. § 4.16(b) is appropriate.  However, the evidence does not show that the Veteran was unemployable due to his service connected disabilities prior to August 20, 2008.  

The Veteran's October 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he was employed full time in the field of law enforcement from November 2002 to August 2008.  The Veteran states on this form that the date his disability began to affect full-time employment was August 2008.  He previously noted in a December 2008 letter that he had been on medical leave since August 20, 2008, and expressed his belief that he was entitled to a 100 percent evaluation from that date.  However, the VA Form 21-8940 as well as other evidence also shows that the Veteran began school as a full-time law student in September 2008.  

The medical evidence also fails to show that the Veteran was unemployable during this period.  Prior to June 2007, he continued to work as a SWAT instructor, which is a job that involved heavy physical activity.  The records during his period show that the Veteran was placed on light duty because of his back complaints, but also show he continued to work full-time.  He underwent back surgery on June 21, 2007, and a temporary total rating was in effect through November 30, 2007.  However, private medical records show that the Veteran returned to work in October 2007.  This included running distances and carrying full gear.  He apparently continued to work until August 20, 2008, and began school as a full-time student the following month.  

The Veteran was examined by a VA doctor in October 2008.  In a February 2013 addendum, this doctor opined that for the period between December 1, 2007 and September 16, 2008 is was less likely than not that the Veteran's service connected disabilities prevented him for securing or following substantially gainful employment.  The rationale was that the objective findings of the October 2008 examination were not of sufficient severity to have precluded employment.  The examiner noted that light duty or sedentary work remained possibilities during that period.  

Therefore, as the evidence, including the Veteran's own reports, shows that he was employable prior to September 16, 2008, referral to the Director of Compensation and Pension Service for extraschedular adjudication is not required, and TDIU can be denied.  

The Veteran has met the scheduler requirements for TDIU since September 16, 2008.  As of that date, his service connected disabilities included his herniated lumbar intervertebral discs, evaluated 40 percent disabling; an acquired psychiatric disability associated with the low back disability, evaluated as 30 percent disabling; left lower extremity radiculopathy due to the back, evaluated as 10 percent disabling; and a residual surgical scar due to lumbar spine surgery, evaluated as 10 percent disabling.  This results in a combined evaluation of 70 percent.  38 C.F.R. § 4.25.  Moreover, the Board notes that even before the current decision increased the evaluation for the Veteran's back disability from 20 percent to 40 percent, a combined 60 percent evaluation was in effect from September 16, 2008.  As all the Veteran's disabilities arise from a common etiology or single accident, this met the requirement of a single disability evaluated as 60 percent or higher.  38 C.F.R. § 4.16(a).  The Veteran's combined evaluation has been 60 percent or higher ever since this date.  

When the scheduler evaluation has been met, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

After careful consideration of the evidence, the Board finds that entitlement to TDIU prior to March 20, 2012 is not warranted.  The record shows that the Veteran was either employed or capable of employment throughout this period.  

As previously noted, the Veteran's October 2012 VA Form 21-8940 shows that he began law school in September 2008 and finished in April 2011.  This indicates that he was in school as a full-time student.  In addition, he was employed 15 hours a week at the school as a recruiter from August 2009 to May 2011.  Afterwards, he began a law job in August 2011 in which he works 32 hours a week, and he continued to be employed at the time he submitted the VA Form 21-8940 in October 2012.  

The medical records confirm that the Veteran was capable of employment during this period.  A January 2011 VA treatment record states that the Veteran was in law school.  A December 2011 VA treatment record shows that the Veteran was working full-time.  

The Veteran's claims folder was forwarded to a VA examiner in February 2013.  After a review of the record, the examiner opined that for the period from September 16, 2008 to March 2012, the Veteran's disability would preclude him from employment that required prolonged standing, walking, running, repetitive bending, lifting, carrying or sitting without breaks.  However, the examiner noted that the Veteran is a professional, and opined that he should be able to work a sedentary job that avoided the above activities, was located near a restroom and that allowed him to occasionally stretch.  The record does not include any competent opinion to the contrary.  

The Board recognizes that the Veteran's disabilities adversely affected his employability during this period.  This is demonstrated by the high disability ratings that were assigned.  However, the question is whether or not the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The evidence clearly shows that he remained capable of gainful employment, and entitlement to TDIU is precluded.  

Other TDIU Considerations

In regards to the period beginning March 20, 2012, the record shows that a combined 100 percent evaluation has been assigned from that date.  

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114 (West 2014).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disabilities support a TDIU independent of the other 100 percent disability rating).

With these factors in mind, the Board finds that consideration for TDIU for the period beyond March 20, 2012 is not required.  The Veteran's 100 percent rating is a combined rating, and he does not have a 100 percent rating for any individual disability.  Therefore, he does not fall under the situation described in Bradley, and further consideration of TDIU would be of no benefit.  



ORDER

Entitlement to an initial 40 percent rating for herniated lumbar intervertebral discs L4-L5 and L5-S1 effective March 15, 2005 is granted. 

Entitlement to a separate 20 percent rating for right lower extremity radiculopathy as secondary to the herniated lumbar intervertebral discs for the period from October 24, 2008 is granted; an initial rating higher than 20 percent is denied. 

Entitlement to a rating higher than 40 percent for herniated lumbar intervertebral discs L4-L5 and L5-S1 from January 19, 2012 is denied. 

Entitlement to a separate 10 percent rating for fecal incontinence as of May 23, 2014 is granted. 

Entitlement to a higher initial rating for stress incontinence associated with herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 40 percent disabling since October 20, 2011, is denied. 

Entitlement to a higher initial rating for left lower extremity radiculopathy, rated 10 percent disabling from March 15, 2005 to October 23, 2008, is denied. 

Entitlement to a 20 percent rating for left lower extremity radiculopathy effective October 24, 2008 to October 19, 2011 is granted.  

Entitlement to a rating greater than 40 percent for left lower extremity radiculopathy from October 20, 2011 is denied. 

Entitlement to a higher initial rating for a residual surgical scar of the lumbar spine associated with herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 10 percent disabling since September 16, 2008, is denied.

Entitlement to a total rating for compensation purposes based on individual unemployability prior to March 20, 2012 (except for a period when a temporary total rating was in effect) is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


